Citation Nr: 0503807
Decision Date: 02/11/05	Archive Date: 03/14/05

Citation Nr: 0503807	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-10 531	)	DATE FEB 11 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction from 100 percent to 60 percent for 
service-connected arteriosclerotic heart disease is 
appropriate.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












VACATUR

The veteran served on active duty from January 1970 to 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In an October 21, 2004, decision the Board denied the 
veteran's claim for restoration of a 100 percent disability 
evaluation.  

In November 2004, the veteran filed a motion to vacate the 
October 2004 Board determination requesting that an April 
2002 VA examination be added to record and considered on 
appeal.  

Accordingly, in order that the veteran be afforded every 
consideration in accordance with due process of law, the 
Board hereby vacates the October 21, 2004, decision. The new 
evidence of record will be addressed in a separate decision.  


ORDER

The Board's decision of October 21, 2004, is vacated.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


